DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on October 25, 2022.
Claims 10-14 are pending.
Claims 10-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. U.S. Patent Application Publication 2011/0249578, hereinafter Nayeb, in view of Xiong et al. U.S. Patent Application Publication 2020/0037314, hereinafter Xiong, and Mariner et al. U.S. Patent Application Publication 2014/0056278, hereinafter Mariner.

Regarding Claim 10, Nayeb discloses a terminal (Abstract; Figure 1; Paragraph [0025-0052]) comprising: 
a transmitter that performs semi-persistent channel state information (CSI) reporting on a physical uplink control channel (PUCCH) at a timing configured by higher layer signaling (Paragraph [0130-0137] The WTRU 102 may be configured with a SPS-CSI grant for at least one serving cell. In a subframe for which the WTRU 102 has a valid SPS-CSI grant and for which a CSI report should be transmitted, the WTRU 102 may transmit the CSI report based on the SPS-CSI grant. The WTRU 102 may receive a configuration for the SPS-CSI grant by layer 3 signaling such as RRC. The WTRU 102 may start using the configured grant for CSI as soon as the grant is received, or after a pre-determined delay, or after subsequent control signaling is received that may activate the SPS-CSI grant and/or the CSI reporting.).
Nayeb discloses the transmission and reception of semi-persistent channel state information (CSI) reporting on a PUCCH at a timing configured by higher layer signaling. Nayeb further discloses transmission and reception of a physical uplink shared channel but may not explicitly disclose a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a first priority information that is higher than a second priority information of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH.
However, Xiong more specifically teaches a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a reporting is performed, a control not to transmit the PUCCH (Antenna communication hardware of Figures 7-12; PUCCH transmission in Figure 1 and 2; Paragraph [0023-0026] For NR, the uplink control information (UCI) in the Physical Uplink Control Channel (PUCCH) may include a scheduling request (SR), a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback, a channel state information (CSI) report, e.g.; Paragraph [0026-0034] User Equipment (UE) is provided including baseband circuitry comprising a RF interface and one or more processors to: determine a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH); encode a first signal to be transmitted on the PUCCH, the first signal including uplink control information (UCI); and encode a second signal to be transmitted on the PUSCH in a grant-free mode; and cause transmission of at least one of the first signal and the second signal in a slot in accordance with a priority rule as between the first signal and the second signal. According to one embodiment, a grant-free uplink transmission for URLLC has a higher priority than all UCI types. In other words, a UE may drop PUCCH carrying UCI in case when it may collide in time with a grant-free URLLC transmission. FIG. 2 illustrates one example where a UE drops a PUCCH carrying UCI while only transmitting a grant-free PUSCH for URLLC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Xiong. Xiong provides a solution for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network where a priority is applied by one or more processors of the UE such that the PUCCHs for UCI reports are dropped, in favor of transmission of the URLLC transmissions in the PUSCH in order to avoid collisions within the slot (Xiong Abstract; Paragraph [0002-0005, 0034-0036 and 0048]).
Nayeb in view of Xiong disclose various combinations of the priority rules which may be used but fail to explicitly disclose first and second priority formation in which a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a first priority information that is higher than a second priority information of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH.
However, Mariner more specifically teaches first and second priority formation in which a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a first priority information that is higher than a second priority information of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH (Paragraph [0013-0015, 0168-0169] Various combinations of the priority rules may be used. For example, the WTRU may prioritize a transmission on a PUSCH associated with a serving cell of a prioritized MAC instance (e.g., a primary MAC) over a transmission on the PUCCH associated with a serving cell of a secondary MAC that has a with lesser priority; That is a PUSCH priority information is higher than a second priority information of the PUCCH according to different priority rules). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Mariner. Mariner provides a solution which  allows a WTRU to trigger a quality of service status report to the MAC instance such that the MAC instance is scheduled for a multi-flow bearer when the WTRU determines that the MAC instance has potential candidate for improving the quality of service of the multi-flow bearer due to activation and improving radio link quality and configuration of the MAC instance (Mariner Abstract; Paragraph [0002-0005 and 0237-0240]).

Regarding Claim 11, Nayeb in view of Xiong and Mariner disclose the terminal according to Claim 10. Nayeb in view of Xiong and Mariner further disclose wherein the terminal comprises a receiver that receives the first priority information of the PUSCH (Xiong Paragraph [0032-0033, 0050, 0119, 0304] The priority rule may be predefined in any of the NR specifications, or may be configured by higher layers via the NR minimum system information (MSI), the NR remaining minimum system information (RMSI), the NR system information block (SIB) or the radio resource control (RRC) signaling; Mariner Paragraph [0009 and 0113-0115] The WTRU may determine a relative priority between a first uplink grant associated with the first MAC instance and a second uplink grant associated with the second MAC instance based on explicit indications regarding priority received from a network entity. The priority may be used to prioritize a transmission to one of the serving sites in case of conflict.).

Regarding Claim 12, Nayeb discloses a radio communication method for a terminal (Abstract; Figure 1; Paragraph [0025-0052]), comprising: 
performing semi-persistent channel state information (CSI) reporting on a physical uplink control channel (PUCCH) at a timing configured by higher layer signaling (Paragraph [0130-0137] The WTRU 102 may be configured with a SPS-CSI grant for at least one serving cell. In a subframe for which the WTRU 102 has a valid SPS-CSI grant and for which a CSI report should be transmitted, the WTRU 102 may transmit the CSI report based on the SPS-CSI grant. The WTRU 102 may receive a configuration for the SPS-CSI grant by layer 3 signaling such as RRC. The WTRU 102 may start using the configured grant for CSI as soon as the grant is received, or after a pre-determined delay, or after subsequent control signaling is received that may activate the SPS-CSI grant and/or the CSI reporting.).
Nayeb discloses the transmission and reception of semi-persistent channel state information (CSI) reporting on a PUCCH at a timing configured by higher layer signaling. Nayeb further discloses transmission and reception of a physical uplink shared channel but may not explicitly disclose performing, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a first priority information that is higher than a second priority information of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH.
However, Xiong more specifically teaches performing, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a mode; and cause transmission of at least one of the first signal and the second signal in a slot in accordance with a priority rule as between the first signal and the second signal. According to one embodiment, a grant-free uplink transmission for URLLC has a higher priority than all UCI types. In other words, a UE may drop PUCCH carrying UCI in case when it may collide in time with a grant-free URLLC transmission. FIG. 2 illustrates one example where a UE drops a PUCCH carrying UCI while only transmitting a grant-free PUSCH for URLLC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Xiong. Xiong provides a solution for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network where a priority is applied by one or more processors of the UE such that the PUCCHs for UCI reports are dropped, in favor of transmission of the URLLC transmissions in the PUSCH in order to avoid collisions within the slot (Xiong Abstract; Paragraph [0002-0005, 0034-0036 and 0048]).
Nayeb in view of Xiong disclose various combinations of the priority rules which may be used but fail to explicitly disclose first and second priority formation in which a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a first priority information that is higher than a second priority information of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH.
However, Mariner more specifically teaches first and second priority formation in which a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a first priority information that is higher than a second priority information of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH (Paragraph [0013-0015, 0168-0169] Various combinations of the priority rules may be used. For example, the WTRU may prioritize a transmission on a PUSCH associated with a serving cell of a prioritized MAC instance (e.g., a primary MAC) over a transmission on the PUCCH associated with a serving cell of a secondary MAC that has a with lesser priority; That is a PUSCH priority information is higher than a second priority information of the PUCCH according to different priority rules). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Mariner. Mariner provides a solution which  allows a WTRU to trigger a quality of service status report to the MAC instance such that the MAC instance is scheduled for a multi-flow bearer when the WTRU determines that the MAC instance has potential candidate for improving the quality of service of the multi-flow bearer due to activation and improving radio link quality and configuration of the MAC instance (Mariner Abstract; Paragraph [0002-0005 and 0237-0240]).

Regarding Claim 13, Nayeb discloses a base station (Abstract; Figure 1; Paragraph [0025-0052]) comprising: 
a receiver that receives semi-persistent channel state information (CSI) reporting performed on a physical uplink control channel (PUCCH) at a timing configured by higher layer signaling (Paragraph [0130-0137] The WTRU 102 may be configured with a SPS-CSI grant for at least one serving cell. In a subframe for which the WTRU 102 has a valid SPS-CSI grant and for which a CSI report should be transmitted, the WTRU 102 may transmit the CSI report based on the SPS-CSI grant. The WTRU 102 may receive a configuration for the SPS-CSI grant by layer 3 signaling such as RRC. The WTRU 102 may start using the configured grant for CSI as soon as the grant is received, or after a pre-determined delay, or after subsequent control signaling is received that may activate the SPS-CSI grant and/or the CSI reporting.).
Nayeb discloses the transmission and reception of semi-persistent channel state information (CSI) reporting on a PUCCH at a timing configured by higher layer signaling. Nayeb further discloses transmission and reception of a physical uplink shared channel but may not explicitly disclose a transmitter that transmits a first priority information and a second priority information, which are set so that the PUCCH on which the semi-persistent CSI reporting is performed is not transmitted when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped. 
However, Xiong more specifically teaches a transmitter that transmits a transmission of at least one of the first signal and the second signal in a slot in accordance with a priority rule as between the first signal and the second signal. According to one embodiment, a grant-free uplink transmission for URLLC has a higher priority than all UCI types. In other words, a UE may drop PUCCH carrying UCI in case when it may collide in time with a grant-free URLLC transmission. FIG. 2 illustrates one example where a UE drops a PUCCH carrying UCI while only transmitting a grant-free PUSCH for URLLC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Xiong. Xiong provides a solution for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network where a priority is applied by one or more processors of the UE such that the PUCCHs for UCI reports are dropped, in favor of transmission of the URLLC transmissions in the PUSCH in order to avoid collisions within the slot (Xiong Abstract; Paragraph [0002-0005, 0034-0036 and 0048]).
Nayeb in view of Xiong disclose various combinations of the priority rules which may be used but fail to explicitly disclose first and second priority formation in which a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a first priority information that is higher than a second priority information of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH.
However, Mariner more specifically teaches first and second priority formation in which a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a first priority information that is higher than a second priority information of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH (Paragraph [0013-0015, 0168-0169] Various combinations of the priority rules may be used. For example, the WTRU may prioritize a transmission on a PUSCH associated with a serving cell of a prioritized MAC instance (e.g., a primary MAC) over a transmission on the PUCCH associated with a serving cell of a secondary MAC that has a with lesser priority; That is a PUSCH priority information is higher than a second priority information of the PUCCH according to different priority rules). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Mariner. Mariner provides a solution which  allows a WTRU to trigger a quality of service status report to the MAC instance such that the MAC instance is scheduled for a multi-flow bearer when the WTRU determines that the MAC instance has potential candidate for improving the quality of service of the multi-flow bearer due to activation and improving radio link quality and configuration of the MAC instance (Mariner Abstract; Paragraph [0002-0005 and 0237-0240]).

Regarding Claim 14, Nayeb discloses a system comprising a terminal and a base station (Abstract; Figure 1; Paragraph [0025-0052]), wherein the terminal comprises: 
a transmitter of the terminal that performs semi-persistent channel state information (CSI) reporting on a physical uplink control channel (PUCCH) at a timing configured by higher layer signaling (Paragraph [0130-0132] The WTRU 102 may be configured with a SPS-CSI grant for at least one serving cell. In a subframe for which the WTRU 102 has a valid SPS-CSI grant and for which a CSI report should be transmitted, the WTRU 102 may transmit the CSI report based on the SPS-CSI grant. The WTRU 102 may receive a configuration for the SPS-CSI grant by layer 3 signaling such as RRC. The WTRU 102 may start using the configured grant for CSI as soon as the grant is received, or after a pre-determined delay, or after subsequent control signaling is received that may activate the SPS-CSI grant and/or the CSI reporting.).
and the base station comprises: a receiver that receives the semi-persistent CSI (Paragraph [0130-0137] The WTRU 102 may be configured with a SPS-CSI grant for at least one serving cell. In a subframe for which the WTRU 102 has a valid SPS-CSI grant and for which a CSI report should be transmitted, the WTRU 102 may transmit the CSI report based on the SPS-CSI grant. The WTRU 102 may receive a configuration for the SPS-CSI grant by layer 3 signaling such as RRC. The WTRU 102 may start using the configured grant for CSI as soon as the grant is received, or after a pre-determined delay, or after subsequent control signaling is received that may activate the SPS-CSI grant and/or the CSI reporting.).
Nayeb discloses the transmission and reception of semi-persistent channel state information (CSI) reporting on a PUCCH at a timing configured by higher layer signaling. Nayeb further discloses transmission and reception of a physical uplink shared channel but may not explicitly disclose wherein the terminal comprises: a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a first priority information that is higher than a second priority information of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH, and the base station comprises: a transmitter of the base station that transmits the first priority information and the second priority information, which are set so that the PUCCH is not transmitted when the transmission of the PUSCH without uplink grant and the transmission of the PUCCH are overlapped. 
However, Xiong more specifically teaches wherein the terminal comprises: a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Xiong. Xiong provides a solution for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network where a priority is applied by one or more processors of the UE such that the PUCCHs for UCI reports are dropped, in favor of transmission of the URLLC transmissions in the PUSCH in order to avoid collisions within the slot (Xiong Abstract; Paragraph [0002-0005, 0034-0036 and 0048]).
Nayeb in view of Xiong disclose various combinations of the priority rules which may be used but fail to explicitly disclose first and second priority formation in which a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a first priority information that is higher than a second priority information of the PUCCH on which the semi-persistent CSI reporting is performed, a control not to transmit the PUCCH.
However, Mariner more specifically teaches first and second priority formation in which a processor that performs, when a transmission of a physical uplink shared channel (PUSCH) without uplink grant and a transmission of the PUCCH are overlapped and the PUSCH has a serving cell of a prioritized MAC instance (e.g., a primary MAC) over a transmission on the PUCCH associated with a serving cell of a secondary MAC that has a with lesser priority; That is a PUSCH priority information is higher than a second priority information of the PUCCH according to different priority rules). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nayeb with the teachings of Mariner. Mariner provides a solution which  allows a WTRU to trigger a quality of service status report to the MAC instance such that the MAC instance is scheduled for a multi-flow bearer when the WTRU determines that the MAC instance has potential candidate for improving the quality of service of the multi-flow bearer due to activation and improving radio link quality and configuration of the MAC instance (Mariner Abstract; Paragraph [0002-0005 and 0237-0240]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414